Citation Nr: 1040187	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES


1.  Entitlement to service connection for a bilateral eye 
disability, to include vision loss and glaucoma, to include as 
secondary to service-connected allergic rhinitis.

2.  Entitlement to an initial compensable evaluation for allergic 
rhinitis, from August 21, 2004 to June 24, 2007.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for status post left wrist fracture with degenerative joint 
disease and painful motion syndrome.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for left wrist and hand median nerve neuralgia (previously nerve 
damage and tissue loss of the left wrist).

5.  Entitlement to separate disability evaluation for left ulnar 
nerve neuralgia.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for left wrist tender surgical scars.

7 . Entitlement to an initial evaluation in excess of 10 percent 
for status post soft tissue injury to the left ankle with strain, 
plantar spur, and degenerative changes left foot.

8.  Entitlement to an initial compensable rating for hallux 
valgus left foot.

9.  Entitlement to a separate evaluation for limitation of motion 
of the left thumb from February 13, 2007 to December 26, 2007.

10.  Entitlement to a separate evaluation for limitation of 
motion of the left thumb from December 27, 2007 to January 29, 
2008.

11.  Entitlement to an initial evaluation in excess of 10 percent 
for asthma also claimed as lung and pulmonary problems.

12.  Entitlement to an initial evaluation in excess of 10 percent 
for eczema.

13.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae (PFB) with scarring.

14.  Entitlement to an initial compensable evaluation for 
degenerative disc disease of the lumbar spine, from August 21, 
2004 to June 24, 2007.

15.  Entitlement to an initial compensable evaluation for 
degenerative disc disease of the lumbar spine, from June 25, 2007 
to January 25, 2009.

16.  Entitlement to an initial compensable evaluation for an 
acquired psychiatric disability, to include adjustment disorder 
and major depressive disorder, from August 21, 2004 to February 
1, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from May 1997 to August 
2004.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, which granted: 
service connection for allergic rhinitis, assigning a 
noncompensable evaluation; status post left wrist fracture with 
degenerative joint disease and painful motion syndrome, assigning 
a 10 percent evaluation; left wrist and hand median nerve 
neuralgia (previously nerve damage and tissue loss of the left 
wrist), assigning a 10 percent evaluation; status post soft 
tissue injury to the left ankle with strain, plantar spur and 
hallux valgus with degenerative changes left foot, assigning a 10 
percent evaluation; asthma, also claimed as lung and pulmonary 
problems, assigning a 10 percent evaluation; eczema and 
pseudofolliculitis barbae (PFB) with scarring, assigning a 10 
percent evaluation; degenerative disc disease of the lumbar 
spine, assigning a 10 percent evaluation; and adjustment 
disorder, assigning a noncompensable evaluation.  The RO denied 
service connection for vision loss.  The effective date assigned 
to all service-connected disabilities was August 21, 2004, the 
day after the Veteran's discharge.  

The claim file subsequently was transferred to the RO in Reno, 
Nevada.

In a December 2006 rating decision, the RO granted service 
connection for left wrist, tender surgical scar, effective August 
21, 2004.

In a September 2007 rating decision, the RO increased the 
rhinitis evaluation to 10 percent disabling, effective June 25, 
2007.  The Veteran is satisfied with this evaluation, but 
continues to appeal the noncompensable evaluation for the period 
of August 21, 2004 to June 24, 2007.

In February 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO in Las Vegas, 
Nevada.  A transcript of the hearing is of record.  Subsequent to 
the hearing, the Veteran submitted additional evidence, along 
with a waiver of consideration by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304.

On appeal in October 2008, the Board recharacterized the left 
foot, left ankle, eczema, and PFB claims to reflect separate 
disabilities.  The Board instructed the AMC to schedule VA 
examinations to (1) determine the severity of the Veteran's 
service-connected disabilities, and (2) provide a nexus opinion 
with respect to the Veteran's eye disability claim.   

In an April 2010 rating decision, the RO increased the adjustment 
disorder evaluation to 30 percent disabling, effective February 
2, 2009, and increased the low back disability evaluation to 10 
percent disabling, effective January 26, 2009.  The Veteran is 
satisfied with the 30 and 10 percent evaluations, but continues 
to appeal the noncompensable evaluation from August 21, 2004 to 
January 25, 2009 for adjustment disorder, and the noncompensable 
evaluation from August 21, 2004 to January 25, 2009 for his low 
back disability. 

The Board has recharacterized the eye, allergic rhinitis, and low 
back claims to reflect the procedural history of the case and the 
Veteran's contentions.  The Board has recharacterized the 
adjustment disorder claim to reflect the current case law.   The 
Board has added additional separate evaluations for the left 
thumb to reflect the medical evidence of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

The Veteran has raised issues of service connection for a right 
ankle disability and entitlement to compensation under 38 C.F.R. 
§ 1151 for a bilateral foot disability.  See March 2008 
Statement.  The Veteran has also raised the issue of clear and 
unmistakable error in the October 2008 Board decision.  See May 
2010 Statement.  These issues have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The issues of an increased evaluation for status post left wrist 
fracture with degenerative joint disease and painful motion 
syndrome; a separate evaluation for left ulnar nerve neuralgia; 
an increased evaluation for left wrist tender surgical scars; an 
increased evaluation for status post soft tissue injury to the 
left ankle with strain, plantar spur, and degenerative changes 
left foot; an increased evaluation for asthma; an increased 
evaluation for eczema; an initial compensable evaluation for PFB; 
and an initial compensable evaluation for degenerative disc 
disease of the lumbar spine from June 25, 2007 to January 25, 
2009 are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran's corrected distance vision was 20/20 in each eye 
during service; a February 2005 VA examination shows corrected 
vision in each eye of 20/20; there is no evidence of any disorder 
of the eyes during active service.

2.  From August 21, 2004 to June 24, 2007, the Veteran's allergic 
rhinitis did not involve polyps or 50 percent obstruction of 
nasal passage on both sides or complete obstruction on one side.
  
3.  The Veteran's left median neuralgia is manifested by no more 
than moderate incomplete paralysis of the median nerve.

4.  The Veteran's hallux valgus left foot is manifested by 
subjective complaints of pain, X-ray evidence of small calcaneal 
spurs, and normal active motion at the metatarsal phalangeal 
joint with the great toe; the disability is not equivalent to a 
moderately severe foot injury.

5.  From February 13, 2007 to December 26, 2007, limitation of 
motion of the left thumb was manifested by subjective complaints 
of pain and/or numbness and a gap of one to two inches between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.

6.  From December 27, 2007 to January 29, 2008, limitation of 
motion of the left thumb was manifested by subjective complaints 
of pain and/or numbness and a gap of less than one inch between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.

7.  From August 21, 2004 to June 24, 2007, the preponderance of 
the evidence shows the Veteran's lumbar spine disability was 
manifested by pain, forward lumbar spine flexion to 90 degrees, 
as well as and muscle spasm and localized tenderness not severe 
enough to result in an abnormal gait or spinal contour.  

8.  From August 21, 2004 to February 1, 2009, the Veteran's 
acquired psychiatric disability was manifested by mild 
interference with occupational and social functioning and 
symptoms controlled by continuous medication.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye 
disability, to include vision loss and glaucoma, have not been 
met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.159, 3.303 
(2009).

2.  The criteria for a compensable rating for allergic rhinitis 
from August 21, 2004 to June 24, 2007 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 
4.1-4.7, 4.97, Diagnostic Code 6522 (2009).

3.  The criteria for a 20 percent evaluation, but no higher, for 
left median neuralgia are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code 8615 (2009).

5.  The criteria for a 10 percent evaluation, but no higher, for 
hallux valgus left foot are met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.45, 4.71a, Diagnostic Code 5284 
(2009).

6.  The criteria for a 10 percent evaluation, but no higher, for 
limitation of motion of the left thumb from February 13, 2007 to 
December 26, 2007 are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.45, 4.71a, Diagnostic Code 5228 (2009).

7.  The criteria for a compensable evaluation for limitation of 
motion of the left thumb from December 27, 2007 are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.45, 4.71a, 
Diagnostic Code, 5228 (2009).

8.  The criteria for a 10 percent evaluation, but no higher, for 
degenerative disc disease of the lumbar spine from August 21, 
2004 to June 24, 2007 are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.45, 4.71a, Diagnostic Code 5243 (2009).

9.  The criteria for a 10 percent evaluation, but no higher, for 
acquired psychiatric disability from August 21, 2004 to February 
1, 2009 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.130, Diagnostic Code 9440 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

In correspondence dated May 2010, the Veteran stated "I accept 
the service connection for the Allergic Rhinitis disability of 
10%."  A Substantive Appeal may be withdrawn at any time before 
the Board promulgates a decision.  38 C.F.R. 
§ 20.202.  Accordingly, the Board does not have jurisdiction of 
this issue.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the service connection claim, the RO provided the 
Veteran pre-adjudication notice by letter dated September 2004, 
and post-adjudication notice by letter dated November 2008.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  Although the 
initial notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claim of service 
connection for a bilateral eye disability is denied.  
Accordingly, any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

This appeal also arises from the Veteran's disagreement with the 
initial assignment of evaluations for various disabilities 
following the grant of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA also has a duty to assist the Veteran in the development of 
the claim, which is not abrogated by the granting of service 
connection.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained extensive service 
treatment records, VA treatment records, assisted the Veteran in 
obtaining private medical records, provided medical examinations, 
obtained medical opinions as to the severity of his service-
connected conditions and whether he has an eye disability related 
to service, and afforded the Veteran an opportunity to give 
testimony before the Board.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

III.  Service Connection Claim

 In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Refractive error of the eye is not a disease or injury within the 
meaning of applicable legislation for service connection 
purposes.  38 C.F.R. § 3.303(c).

Service treatment records do not reveal any complaints or 
diagnoses of any eye disorder during service.  The February 1997 
enlistment examination shows a normal ophthalmoscope evaluation.  
Uncorrected distance vision was 20/20 in each eye.  Intraocular 
pressure (IOP) was not measured.   The Veteran denied wearing 
glasses.  A May 2004 optometry record shows that the Veteran's 
corrected distance vision was 20/20 in each eye.  Corrective 
eyeglass refraction was noted.  IOP was 16 in the right eye and 
17 in the left eye.  The impression was hyperopia, astigmatism.  
A July 2004 optometry record shows that the Veteran's corrected 
distance vision was 20/20 in each eye.  IOP was 20 in the right 
eye and 18 in the left eye, which the examiner noted was 
"good."  The impression was "borderline C/D's with good IOP's 
and FDT."  A December 2004 private eye examination report shows 
that the Veteran had corrected distance vision of 20/15 in each 
eye.  The Veteran complained of blurred distance vision and 
reported that his eyes watered.  

A February 2005 VA eye examination report shows that the Veteran 
reported that his eyes became tired when reading without his 
glasses.  He also reported watery eyes with allergies.  He denied 
any eye injury, eye infections, or diplopia.  After a full 
examination, the diagnosis was refractive error, hyperopia and 
astigmatism, with no loss of eyesight.  The examiner noted that 
the Veteran's vision was normal and correctable to 20/20 in both 
eyes.  

In March 2007, the Veteran stated "the symptoms of allergic 
rhinitis include visual loss."  

A May 2006 private eye examination report shows that vision was 
corrected to 20/20 in both eyes.  No ocular health problems were 
noted.

A January 2008 private eye examination report shows that the 
Veteran had corrected distance vision of 20/15 in each eye.  IOP 
was 20 in each eye.  The clinician diagnosed hypermetropia, 
pinguecula, astigmatism (unspecified), and  senile corneal 
change.  The clinician wrote "near Srx, suspect that vision uses 
in the screen and monitors over the last few year[s] has 
decreased the ability to compensate for visual needs.  Continue 
to monitor bc review risk of glaucoma and need for annual exam." 

During his February 2008 hearing, the Veteran stated that an 
ophthalmologist had told him that he had glaucoma.

A January 2009 VA eye examination report shows that a partial 
record was available and reviewed.  The examiner noted that the 
claim file was not available.  The Veteran reported that he used 
glasses for reading, night driving, and the movies.  
Occasionally, he had a visual effect where an object would widen 
out then come together, which lasted 2-3 minutes per episode with 
no particular pattern.  He gave a history of occasionally seeing 
strings of red lights.  After a full examination, the diagnosis 
was refractive error - hyperopia, anisometropia, and astigmatism.  
The examiner noted that the Veteran's distance and near vision 
was 20/20 both corrected and uncorrected.  He opined that there 
was no vision or visual field loss or eye disability, and that 
the symptoms the Veteran described were to due to his refractive 
anisometropia.

In an October 2009 addendum, the examiner noted that he had 
reviewed the claim file.  After a thorough review of the 
Veteran's eye history, the examiner stated "I can find no 
literature documentation to support visual loss related to 
allergic rhinitis.  There are no ocular health issues that would 
affect vision diagnosed in [the Veteran's] military records.  
There is no vision loss or eye disability related to his service, 
as his visual acuity has been consistently corrected to 20/20 in 
both eyes."

The October 2009 VA medical opinion accounts for the evidence of 
record and provides a cogent rationale as to why the Veteran does 
not have an eye disability, to include vision loss, related to 
service.  Moreover, the evidence of record is unambiguous that 
the Veteran was identified with only a slight refractive error of 
the eyes shortly before separation.  Refractive error of the eye 
is not a disease or injury within the meaning of applicable 
legislation for service connection purposes.  38 C.F.R. § 
3.303(c). 

With the exception of slight refractive error of the eyes on 
separation examination, there is no evidence that the Veteran had 
any eye disability, including glaucoma, during service.  There is 
evidence of a diagnosis of glaucoma, but no medical evidence 
linking this or any other current eye disability to the Veteran's 
active military service.

The preponderance of the evidence is against the claim for 
service connection; there is no doubt to be resolved; and service 
connection is not warranted.

IV.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established 
and an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Different percentage ratings for 
different periods of time can be applied based on the medical 
evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Once the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

V.  Allergic Rhinitis from August 21, 2004 to June 24, 2007

The Veteran's allergic rhinitis is rated as zero percent 
disabling from August 21, 2004 to June 24, 2007.  Under 38 C.F.R. 
§ 4.97, Diagnostic Code 6522, allergic rhinitis without polyps, 
but with greater than 50-percent obstruction of the nasal passage 
on both sides or complete obstruction on one side warrants a 10 
percent rating.  Allergic rhinitis with polyps warrants a 30 
percent rating.  The August 2005 VA examination showed no 
obstruction of the nasal passages.  No polyps were noted.  Thus 
the Veteran's allergic rhinitis disability cannot be assigned a 
compensable evaluation for this time period under 38 C.F.R. § 
4.97, DC 6522.  

VI.  Left Wrist - Median Nerve Damage

The Veteran's left wrist nerve damage is rated as 10 percent 
disabling from August 21, 2004 under DCs 8699-8616, which pertain 
to neuritis of the ulnar nerve, and 8715-8515, which pertain to 
paralysis of the median nerve.  As discussed below, the issue of 
a separate compensable rating for ulnar nerve damage is being 
remanded.  Therefore, only the rating criteria that pertain to 
median nerve damage will be discussed.

Diagnostic Code 8615 pertains to neuritis, which is characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, and is to be rated at a 
maximum equal to severe incomplete paralysis.  The maximum rating 
for neuritis not characterized by organic changes will be that 
for moderate incomplete paralysis.  See 38 C.F.R. § 4.123 (2009).  

Diagnostic Code 8715 pertains to neuralgia, cranial or 
peripheral, which is characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify the 
nerve, and is to be rated on the same scale, with a maximum 
rating equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 
(2009).  

The evidence establishes that the Veteran is right handed.  Thus, 
the criteria applicable to the minor extremity will be 
considered.  38 C.F.R. § 4.69 (2009).

Under Diagnostic Code 8515, where there is severe incomplete 
paralysis, this warrants a 40 percent rating.  Moderate 
incomplete paralysis corresponds to a 20 percent rating.  Mild 
incomplete paralysis warrants a 10 percent rating.  Generally, 
neurological disorders are ordinarily to be rated in proportion 
to the impairment of motor, sensory or mental function.  In 
rating peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120.

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration. 38 C.F.R. § 4.124a, Note 
preceding Diagnostic Code 8516.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

An October 2004 left wrist MRI showed normal appearing median 
nerves and no carpal tunnel abnormality.  

November 2004 VA treatment notes show that the Veteran complained 
of a shooting sensation from his left wrist to his left index 
finger, as well as numbness and tingling in the left index finger 
and swelling at the distal tip.  The NCS and EMG report noted a 
mild left median nerve lesion at the wrist with the index finger 
branch affected and sparing the median sensory branches to the 
thumb and middle finger.  Tinel's testing was negative, Phelan's 
testing was positive, and there was "neuro vascu +4."

In December 2004, the Veteran complained of decreased sensation 
in his left index finger.  Watson's testing was negative.  The 
Veteran was noted to be "vascularly intact."  He reported 
having to switch hands after holding something in his left hand 
for too long.  Monofilament testing revealed a subjectively 
diminished left index finger.  The clinician ordered a Samm 
Weinstein test and a two-point discrimination test.

A February 2005 VA examination report shows that the Veteran 
complained of daily pain coming down his left palm to his index 
finger, which he rated 4/10.  The pain increased to 8/10 with 
movement or stretching.  He also complained of weakness, fatigue, 
and loss of range of motion of the left wrist.  The pain 
interfered with lifting more than 30-35 pounds, weightlifting, 
and typing.  Monofilament testing was normal.  A sensory 
examination was also normal.  Grip strength was 30 kg.

February 2005 VA treatment notes contain a secondary diagnosis of 
left median neuropathy.  The clinician noted that there had been 
difficulty scheduling the Samm Weinstein and two-point 
discrimination tests within the VA medical system.

In May 2005, sensation was intact in the median nerve 
distribution.  There was a positive Tinel's sign over the left 
wrist and a positive left median nerve compression test.  There 
was good grip strength.  The clinician recommended the Veteran 
undergo a release of the left carpal tunnel neurolysis and left 
extensor tenolysis.  

An August 2005 VA treatment note shows that APB strength was 4+.  
There was no wrist instability.  The diagnosis was carpal tunnel 
release median neuropathy.

In May 2006, the Veteran complained of numbness in his left index 
finger.  A physical examination revealed the following findings:   
"[B]ilateral hands +tinels on left, allens +4, negative phelans, 
+4 rom. Right, left some limitation to range of motion."  The 
impression was left carpal tunnel syndrome.

In June 2006, the Veteran complained of shooting pain and 
numbness of the second and "ERD" fingers of the left hand.  
Gross strength of the left wrist extensors and flexors were 4/5.  
Grip strength was 45 pounds.  There was tenderness to pressure 
over the left wrist extensors.  Pain of the left wrist extensors 
was 6-7/10 with motion.

A January 2007 VA treatment note shows a left hand positive 
Tinel's and positive median nerve compression test at wrist 
level.  The Veteran was vascularly intact and had good grip 
strength.

A February 2007 physical therapy note shows that the Veteran had 
had CTS surgery.  Grip strength was 46 pounds.  Radial and ulnar 
deviation were both 15 degrees.  Phalen's testing was positive.  
Musculature was grossly rated 4/5.

A June 2007 VA examination report shows that the Veteran 
complained of parethesias and shooting pain into the index 
finger.  There was evidence of some early loss of sensation in 
the long finger using monofilament testing and vibratory testing.  
Tinel's sign was positive at the wrist.  There was no thenar 
muscle atrophy.  The examiner noted that the median nerve was 
involved.  The diagnosis was carpal tunnel syndrome, mild, left 
wrist, affecting primarily the left index finger.

A July 2007 EMG and NCV report showed that NCV values were 
normal.  The EMG of the left arm did not show evidence of nerve 
root dysfunction, and the Veteran declined a needle examination 
of the lower extremities.  The neurologist wrote:  "I am unable 
to demonstrate any electrical abnormality at this time to explain 
his symptoms.  [The] prior EMG study in 2004 did similar 
orthodromic sensory study of the median nerve (palm to wrist) and 
amplitude is much better in this study as compared to prior 
exam."

An October 2007 VA treatment note shows a positive Phalen's test 
with radiation into the long and index fingers.  There was no 
thenar atrophy.  Tinel's was positive with radiation into the 
palm; it was negative at the elbow.  Grip strength was 4/5.  
Sharp/dull sensation was intact in all fingers, except dull in 
the thumb.  The clinician wrote "may consider repeat median 
nerve neurolysis in the future and long term may require wrist 
fusion."

A December 2007 physical therapy note shows that the Veteran 
complained of numbness on the thumb and index finger, and 
intermittent shooting pain in the forearm that radiated to the 
elbow, which he rated 6 or 7/10.  There was mild to moderate 
edema on the thenar eminence on the fingers.  Light touch and 
pinprick testing were normal.  There was increased sharp 
sensation on the tip of the index finger.  Grip strength was 42 
pounds with pain.  Phalen's test was positive.  Wrist extensors 
were 3/5; wrist flexors were +3/5.  

A January 2009 VA examination report shows that the Veteran 
complained of daily pain, weakness, fatigue, and functional loss.  
He reported paresthesias, particularly in digits one, two, and 
three on the left hand and shooting pain into the fingers.  He 
reportedly had been assigned different duties at work because he 
had trouble with take downs, handcuffs, and restraints.  Upon 
physical examination, there was hypersensitivity on stroking of 
the skin of the wrist and hands, particularly to digits one, two, 
and three.  The examiner noted that this was a peripheral nerve 
problem, not a central nerve problem.  There was allodynia over 
the median nerve distribution and on the palm of the hand.  There 
were "some symptoms" involving digits four and five also.  
There was weakness in the grip but no paralysis.  Motor 
examination showed muscle strength of 4 in the whole left arm 
below the elbow.  There was give-way weakness with severe pain 
when the Veteran flexed any muscles below the elbow.  There was 
no atrophy.  Phalen's and Tinnel's testing were positive.  
Whenever the Veteran extended the left fingers or abducted them, 
there was a shooting pain into the second and third fingers from 
the wrist on the palmar side.  The examiner noted that all nerves 
were affected.  Sensory examination showed increased sensation to 
pinprick in the second and third fingers, and less so in the 
fourth finger, but decreased in the palm, thumb, and left 
forearm.  Light touch and temperature sensation "was decreased 
only in the left forearm, and more so even in the palm, and 
thumb, second finger, third finger, and less so in the fourth 
finger."  Vibration decreased in all fingers except the fifth 
one, and caused heat and pain into the left hand.  Position sense 
was normal.  The EMG/NCV study was normal.  The previous 
borderline low amplitudes of some of the left median sensory 
nerves seen in the November 2004 study were normal, as they were 
in a July 2007 study.  The examiner noted that the antidromic 
left median sensory nerve conductions to the index and middle 
fingers were slightly lower than on the right side, but were 
still within normal range.  The examiner wrote "it could be that 
there are slightly lower amplitudes of the median sensory nerves 
on the left side due to some swelling in the left 
hand/palm/fingers."  The diagnosis was left wrist median nerve 
pain/dysesthesia, but no evidence of nerve dysfunction or reflex 
sympathetic dystrophy.  Neuralgia was present.  The examiner 
noted significant effects on the Veteran's occupation.  

A February 2009 bone scan showed the following findings:  
"Slightly delayed blood flow to the distal upper left extremity 
when compared to the right with absolute blood flow intact.  
Query vascular injury left upper extremity vs. autoregulation 
problem.  Nevertheless, there is no evidence for hyperemia from 
acute injury nor cellulitis nor infection.  There is no evidence 
for reflex sympathetic dystrophy syndrome."

As noted above, neuralgia, which is characterized usually by a 
dull and intermittent pain, is to be rated at a maximum equal to 
moderate incomplete paralysis.  The Veteran's left median 
neuralgia is of moderate severity as exhibited by the diminished 
functioning of the left arm due to pain, weakness, and numbness, 
thereby warranting a 20 percent rating.  The medical evidence 
does not contain a diagnosis of neuritis, which is to be rated at 
a maximum equal to severe incomplete paralysis.  In any event, 
because the Veteran's left median nerve disability is not caused 
by loss of reflexes or constant pain and not characterized by 
organic changes, a 40 percent evaluation is not warranted.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.   Id. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorder but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required hospitalization due to his left median 
nerve disability, and marked interference of employment has not 
been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

VII.  Hallux Valgus Left Foot

On appeal in October 2008, the Board determined that a hallux 
valgus deformity of the left foot was a separate disability and 
remanded for an examination.  Specifically, the Board instructed 
the examiner to determine whether the left foot disorder is a 
moderate, moderately severe, or severe foot injury (under DC 
5284) or is more closely associated with a hallux valgus 
deformity (under DC 5280).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, covering 
unilateral hallux valgus, a 10 percent rating is warranted for 
severe unilateral hallux valgus, if equivalent to an amputation 
of the great toe.  A 10 percent evaluation is also assigned for 
post operative residuals of a hallux valgus where there is a 
resection of the metatarsal head.  A higher rating is not 
warranted under this Diagnostic Code.

Diagnostic Code 5284 (Foot injuries, other) is a "catch-all" 
provision which covers various foot injury residuals.  Diagnostic 
Code 5284 assigns a 10 percent rating for a moderate foot injury; 
a 20 percent rating for a moderately severe foot injury, and a 30 
percent rating for a severe foot injury.  With actual loss of use 
of the foot, a 40 percent rating will be assigned.  See Note to 
Diagnostic Code 5284.

June 2007 X-rays showed bilateral hallux valgus with small 
bilateral calcaneal spurs.  

The January 2009 examiner diagnosed bilateral hallux valgus that 
was not significant.  The forefoot and mid foot were aligned 
properly, and there was normal active motion at the metatarsal 
phalangeal joint with the great toe bilaterally.  Although the 
Veteran complained of painful motion, the examiner found no 
objective evidence of painful motion.  The examiner determined 
that the Veteran's feet had a moderate impact on his daily 
activities.  X-rays ordered by the examiner are not in the claim 
file.  However, the June 2007 X-rays are sufficient to evaluate 
the Veteran's hallux valgus.  The clinical appearance of this 
disability clearly establishes that the left foot disorder is a 
moderate injury warranting a 10 percent rating.  The examiner 
stated that the Veteran's left foot disability had a moderate 
impact on his daily activities.  The Veteran has not had surgery 
for this condition.  Therefore, neither moderately severe foot 
injury under DC 5284 nor unilateral hallux valgus under DC 5280 
have been shown.

The schedular evaluation in this case is adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disability but the competent evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required hospitalization due to these service-
connected disability, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

VIII.  Limitation of Motion of the Left Thumb 

A separate rating for the left thumb is warranted because 
limitation of motion has been attributed to the Veteran's 
service-connected left wrist disabilities.  

VA treatment notes show that the Veteran was referred to hand 
therapy for residuals of the service-connected left wrist injury 
and subsequent bone grafting and carpal tunnel release.  A 
February 13, 2007 physical therapy note shows that the Veteran 
"lacked 3.5 cm to the base of the small finger."  An October 
2007 VA treatment note shows that sharp/dull sensation was intact 
in all fingers, except dull in the thumb.  A December 26, 2007 
physical therapy note shows that thumb motion was -2 cm to the 
base of the small finger.  However, a January 30, 2008 physical 
therapy note shows full range of motion of the thumb.  

Under DC 5228, the criteria for a 10 percent rating is a gap of 
one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers.  The 
criteria for a 20 percent rating is a gap of more than 2 inches 
(5.1 cm) between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  38 C.F.R. 4.71a, Diagnostic 
Code 5228.

February 13, 2007 to December 26, 2007

The February 2007 physical therapy note shows that the Veteran 
had a gap of one to two inches (2.5 to 5.1 centimeters) or less 
between the thumb pad and the fingers, with the thumb attempting 
to oppose the fingers.  As such, the Veteran's disability for 
this time period warrants a 10 percent evaluation under DC 5228.

From December 27, 2007 

The December 26, 2007 physical therapy note shows that the 
Veteran had a gap of two inches (5.1 centimeters) or less between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  However, a January 30, 2008 physical therapy 
note shows that the Veteran had full range of motion of the 
thumb.  As such, the Veteran's disability from December 27, 2007 
does not warrant a compensable evaluation under DC 5228.

The medical evidence of record does not show the Veteran to have 
unfavorable or favorable ankylosis of the left thumb during 
either time period.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  Based on the foregoing findings, it is apparent 
that the Veteran's left thumb was not fixated or immobile.  
Therefore, an evaluation under DC 5224 is not warranted.  

From February 13, 2007 to January 30, 2008, the Veteran described 
left thumb pain and/or numbness.  However, even with pain, there 
is no indication that the level of functional loss came close to 
the level of severity required for the assignment of the next 
higher rating (i.e. thumb limitation of motion manifested by a 
gap of more than two inches (5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers).  
See 38 C.F.R. §§ 4.40, 4.45 (2009); see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The schedular evaluation in this case is adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected acquired psychiatric disability but the 
competent evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disability.  The Veteran has not required 
hospitalization due to these service-connected disability, and 
marked interference of employment has not been shown.  Therefore, 
the Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.

IX.  Degenerative Disc Disease of the Lumbar Spine from August 
21, 2004 to June 24, 2007

The Veteran's lumbar disability is rated under Diagnostic Code 
5243.  However, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes does not apply, as 
there is no evidence of any bed rest prescribed by a physician 
during this time period and no diagnosis of intervertebral disc 
syndrome.
  
Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  A 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.

Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

September 2004 VA treatment records include an X-ray of the 
lumbosacral spine, which showed lumbar lordosis and mildly narrow 
disc space at L5-S1.  The Veteran complained of constant low back 
pain with no radiation.  Range of motion was within normal limits 
bilaterally, and strength was 5/5.  Posture and gait were also 
within normal limits.  Trunk range of motion was within normal 
limits with strength of 5/5.  

In October 2004, the Veteran complained of sharp pain that 
radiated down into his legs.  

A February 2005 VA examination report shows that the Veteran 
complained of daily sharp pain, which he rated 6/10.  Flare-ups 
occurred daily and lasted for two hours.  He used a back brace.  
He denied any unsteadiness or falls.  Walking was limited to a 
mile.  Walking and standing more than one hour caused pain, as 
did wearing his security belt at work.  Recreational activities 
affected included basketball and weightlifting.  Functional 
impairment was "about 50% because of running, he must stop."  
The Veteran had difficulty getting out of bed, and sleeping was 
uncomfortable.  He had no difficulty with activities of daily 
living.  The examiner noted that the Veteran's gait was without 
limp.  Range of motion was 90 degrees forward flexion, 30 degrees 
of extension, right and left flexion at 30 degrees, and right and 
left lateral rotation at 45 degrees.  Pain increased slightly 
after repetitive exercise.  There was localized tenderness at the 
center of the mid-lumbar area.  Sensory examination was normal.  
Motor strength was equally strong in the upper and lower 
extremities.  Deep tendon reflexes were intact bilaterally.  
Lasegue's sign was negative on the left.  Waddell testing was 
negative.  A neurological examination was negative.  The Veteran 
denied any incapacitation.  X-rays showed early degenerative disc 
disease, particularly at L5-S1.

In August 2005, the Veteran was treated for back pain that 
radiated into his buttocks bilaterally.  There were muscle spasms 
in the paralumbar area, left greater than right, with decreased 
range of motion as a result.  Motor strength and deep tendon 
reflexes were +4.  Straight leg raising was equal bilaterally.  

In September 2006, motor strength, deep tendon reflexes, and 
pulses were +4.   There were no restrictions with straight leg 
raising.  

A January 2007 MRI showed normal signal intensity and disc height 
in the discs between L1 and S1.  There was no significant bulge 
or protrusion.  There was no thecal sac distortion or evidence of 
nerve root compression.

An April 2007 MRI showed multilevel degenerative facet disease, 
but no evidence of disc herniation or stenosis.

The medical evidence for this time period shows that motion of 
the thoracolumbar spine was within normal limits.  However, 
February and August 2005 treatment records show that there was 
localized tenderness and muscle spasms, respectively.  
Accordingly a 10 percent evaluation under 38 C.F.R. § 4.71a, DC 
5237, is warranted.

No muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis was found on examination.  
Therefore, a 20 percent rating is not warranted.

Objective neurologic deficit affecting the lower extremities was 
not been shown during this time period.

In reaching the above determination, additional limitation of 
function due to factors such as pain and weakness per 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca have been considered.  Although there 
is evidence of functional loss, those manifestations are provided 
for within the 10 percent evaluation.  Accordingly, an increased 
evaluation on this basis is not warranted.

The schedular evaluation in this case is adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disability but the competent evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required hospitalization due to these service-
connected disability, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

X.  Acquired Psychiatric Disability

Psychiatric disorders are evaluated under the General Rating 
Formula for Mental Disorders, found at 38 C.F.R. § 4.130.  Under 
this formula, a 0 percent rating is warranted when a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and social 
functioning or to require continuous medication.  A 10 percent 
rating is warranted when there is occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or symptoms controlled by 
continuous medication. 

A 30 percent rating is warranted when the psychiatric disorder 
results in occupational and social impairment, with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events). 

A 50 percent rating is warranted when the psychiatric disorder 
results in occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder 
results in occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships. 

A 100 percent rating is warranted when the service-connected 
psychiatric disorder causes total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A score of 
61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  A GAF score of 51-60 
involves moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  Id.

An October 2004 VA treatment record contains a positive PTSD 
screen and a negative depression screen.

A February 2005 QTC examination report shows that the Veteran 
reported getting "stressed out" sometimes, especially in 
traffic.  He stayed by himself when not at work or school.  There 
was no impairment of thought process or communication.  There 
were no delusions or hallucinations. The Veteran had good hygiene 
and grooming.  Mood was appropriate, and eye contact was good.  
Long- and short-term memory was good.  Speech was goal oriented 
and logical.  He denied having panic attacks, but became tense 
when he thought about tense situations.  Insight was limited, and 
judgment was good.  He worried about the future and became angry 
easily.  The examiner diagnosed adjustment disorder and 
personality disorder, narcissistic.

An August 2005 VA treatment note shows that the Veteran reported 
being stressed out for over a year.  He felt that a racially 
motivated incident that occurred during service was the cause of 
his stress because it had led to his discharge.  Sleep was poor.  
Mood was irritable and dysphoric.  He was alert and attentive.  
His speech was normal.  His thought process was normal and 
coherent.  The nurse diagnosed anxiety disorder, not otherwise 
specified.  She prescribed Fluoxetine and Trazodone for 
mood/anxiety/sleep.

A September 2005 VA treatment note shows that the Veteran was 
having problems at work.  He was not happy with his job.  He was 
lethargic and fully oriented.  Speech was normal.  His mood was 
dysphoric with blunted affect.  Thought content was logical and 
goal oriented.  Judgment and insight were intact.  The nurse 
decreased the Trazodone and increased the Fluoexetine.

A March 2007 letter from the VA treating nurse stated that the 
Veteran's diagnosis at the time of the August 2005 assessment was 
anxiety disorder, but that his present diagnosis was dysthymic 
disorder along with anxiety and PTSD symptoms.  He was being 
treated with medication and psychotherapy.  She assigned a GAF of 
50.

A June 2007 QTC examination report shows that the Veteran 
reported a sleep disturbance, dreams about the in-service 
incident, anger, and anxiety.  When not working or going to 
school, he "goes out and has a drink with friends."  He did not 
go to community events.  He had started going to church.  He 
denied having any hobbies.  There was no impairment of thought 
process or communication.  There were no hallucinations or 
delusions.  The Veteran was cooperative and pleasant.  He 
exaggerated negative interactions with others.  Mood was 
appropriate to thought content.  Eye contact was good.  Long- and 
short-term memory were good.  Speech was goal oriented and 
logical.  He denied having panic attacks.  Insight was limited, 
and judgment was good.  He was easily irritated and felt anxious 
and overwhelmed.  He was able to concentrate at school.  The 
examiner diagnosed personality disorder not otherwise specified 
with narcissistic features, and adjustment disorder with 
depressive features.  She assigned a GAF of 70.

A March 2008 letter from the VA treating nurse stated that the 
Veteran was being treated for anxiety and depression.  He 
suffered from sleep problems, mood problems, chronic stress, 
nightmare, anger, irritability, and an inability to concentrate 
and focus.  The nurse stated that the Veteran's prognosis was 
guarded.  She wrote:  "His mental health issues are more than an 
'adjustment.' He is chronically anxious and depressed and is 
doing the best he can to move ahead in his life.  He has ongoing 
medication management and psychotherapy to manage his symptoms . 
. . His claim deserves reconsideration for this chronic anxiety 
and depressed mood."

A January 2009 letter from the VA treating nurse stated that the 
Veteran needed ongoing psychotherapy and medication management 
for his mood and anxiety.  She stated that his mood was depressed 
and interfered with his ability to focus, concentrate, and 
"optimize his level of functioning."  

In correspondence dated May 2010, the Veteran stated that his 
condition warrants a 50 percent rating from August 21, 2004 to 
January 25, 2009.

A veteran is entitled to a minimum compensable rating of 10 
percent if symptoms are controlled with continuous medication.  
An August 2005 treatment note shows that the Veteran was 
prescribed two different psychiatric medications to control 
symptoms that he had reportedly been experiencing for one year.  
There is also evidence suggestive of mild interference with 
occupational and social functioning.  Accordingly, a 10 percent 
evaluation is warranted for this time period.

A 30 percent rating requires that there be an occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss.  While the Veteran 
reported symptoms of depression, anxiety and sleep impairment, 
the evidence shows that the cumulative impact on occupational 
functioning from the Veteran's acquired psychiatric disability 
during this time period was minimal and did not caused occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks.  The Veteran worked full-time 
during this time period, and did not report lost time from work 
due to his disability.  There is no objective evidence, such as 
letters from employers or co-workers, disciplinary warnings or 
other adverse employee actions that would suggest that there was 
an occasional decrease in work efficiency or inability to perform 
occupational tasks.

Although the March 2007 GAF score of 50 represents "serious" 
symptoms, it is clear that the Veteran did not have most of the 
symptoms listed as characteristic or illustrative of a higher 
than 10 percent rating during this time period.  See 38 C.F.R. 
§ 4.130.  The mental status examination in June 2007 shows that 
the Veteran was cooperative and pleasant.  His speech was goal 
oriented and logical.  He had no delusions or hallucinations.  
There was no impairment of thought processes, his judgment was 
good, and his memory was intact.  He denied panic attacks.  He 
did not have most of the symptoms that are illustrative of a 30 
percent rating under 38 C.F.R. § 4.130.

The schedular evaluation in this case is adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected acquired psychiatric disability but the 
competent evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disability.  The Veteran has not required 
hospitalization due to these service-connected disability, and 
marked interference of employment has not been shown.  Therefore, 
the Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.

Last, an inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) has been considered.  In a letter dated January 
2010, a VA doctor stated that the Veteran had several chronic 
medical problems and cannot fulfill the physical requirements of 
a security guard.  However, the doctor stated that the Veteran 
"is able to perform in  management or supervisory or office 
position."  Therefore, any inferred TDIU claim is inapplicable 
in this case.


ORDER

Service connection for a bilateral eye disability, to include 
vision loss and glaucoma, is denied.

Entitlement to an initial compensable rating for allergic 
rhinitis from August 21, 2004 to June 24, 2007 is denied.

Entitlement to an initial 20 percent evaluation for left wrist 
and hand median nerve neuralgia (previously nerve damage and 
tissue loss of the left wrist), is granted, subject to the law 
and regulations governing the award of monetary benefits.

Entitlement to an initial 10 percent evaluation for hallux valgus 
left foot is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to a separate, 10 percent, evaluation for limitation 
of motion of the left thumb from February 13, 2007 to December 
26, 2007 is granted, subject to the law and regulations governing 
the award of monetary benefits.

Entitlement to a separate compensable evaluation for limitation 
of motion of the left thumb from December 27, 2007 is denied.

Entitlement to an initial 10 percent evaluation for degenerative 
disc disease of the lumbar spine from August 21, 2004 to June 24, 
2007 is granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to an initial 10 percent evaluation for acquired 
psychiatric disability from August 21, 2004 to February 1, 2009 
is granted, subject to the law and regulations governing the 
award of monetary benefits.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Left Wrist - Degenerative Joint Disease

The February 2005, June 2007, and January 2009 examination 
reports specifically noted that there was pain, fatigue, 
weakness, and lack of endurance after repetitive use.  The June 
2007 examiner specifically noted that repetitive motion of the 
left wrist caused no change in range of motion, but that function 
was additionally limited by pain following repetitive use.  He 
wrote:  "The pain caused the major functional impact, and 
therefore DeLuca is positive."  The June 2007 examiner also 
conducted the January 2009 examination.  This time he noted that 
repetitive motion of the left wrist caused no change in range of 
motion, but that function was additionally limited by pain and 
lack of endurance following repetitive use.  He wrote:  "The 
pain and lack of endurance causes a major functional impact, and,  
therefore DeLuca is positive."   

These findings refer to DeLuca v. Brown, 8 Vet. App. 202 (1995), 
case law mandating that functional impairment due to pain, 
weakness, fatigue, lack of endurance, or incoordination with 
repeated movements be considered in assigning disability 
evaluations.  However, the examiners failed to discuss the extent 
of actual functional impairment due to pain, weakness, 
fatigability, or incoordination.  At each examination, the 
Veteran complained of increased pain and limitation with use of 
the joint, but the examiners did not provide any basis upon which 
the extent of that limitation can be measured or evaluated.  A 
remand is required to obtain an adequate VA examination of the 
left wrist joint and to ensure that the status of the Veteran's 
disability is accurately reflected.

Left Wrist - Ulnar Nerve Damage

An October 2004 left wrist MRI showed normal appearing median and 
ulnar nerves and no carpal tunnel abnormality.  

In May 2005, sensation was intact in the ulnar, median, and 
radial nerve distribution.  

A February 2007 physical therapy note shows that radial and ulnar 
deviation were both 15 degrees. 

A May 2007 X-ray showed negative ulnar variance.  

A December 2007 physical therapy note shows that ulnar and radial 
deviation were 20 and 15 degrees, respectively.

The January 2009 VA examiner noted "some possible symptoms in 
regard to the ulnar nerve, which may have been injured at the 
same time" as the median nerve.  The examiner also noted that 
the affected nerve was the "median mostly."  

Since ulnar nerve damage is a separate disability, the RO must 
schedule the Veteran for an examination to address whether the 
Veteran is entitled to a separate compensable rating for any 
ulnar nerve damage.  The examiner should determine whether the 
Veteran has complete paralysis, incomplete paralysis, neuritis, 
or neuralgia of his ulnar nerve.  If the examiner finds that the 
Veteran has incomplete paralysis of the ulnar nerve in his right 
hand, then he should make a specific finding as to whether that 
incomplete paralysis is best described as mild, moderate, or 
severe.  If the examiner finds that the Veteran has neuritis of 
any nerve(s) in his left hand, then, for each such nerve, he 
should make a specific finding as to whether that condition is 
best described as mild, moderate, or severe.  If the examiner 
finds that the Veteran has neuralgia of any nerve(s) in his right 
hand, then, for each such nerve, he should make a specific 
finding as to whether that condition is best described as mild or 
moderate.  38 C.F.R. §§ 4.123, 4.124, 4.124(a), Diagnostic Codes 
8516, 8616, 8716 (2009).

Left Wrist - Scars 

The February 2009 VA examination report contains a description of 
four scars on the Veteran's left wrist.  In a May 2010 statement, 
the Veteran stated that he has five scars on his left wrist.  An 
additional examination is necessary to address this discrepancy 
and provide sufficient information to appropriately rate this 
disability.

Left Ankle

The February 2005, June 2007, and January 2009 examination 
reports note pain upon repetition.  The February 2005 examiner 
noted that the Veteran was limited by pain after repetitive 
exercise.  The June 2007 examiner specifically noted that 
repetitive motion of the left ankle caused no change in range of 
motion, but that function was additionally limited by pain 
following repetitive use.  He wrote:  "The pain causes the major 
functional impact, and therefore DeLuca is positive."  The June 
2007 examiner also conducted the January 2009 examination.  This 
time he noted that repetitive motion of the left ankle caused no 
change in range of motion, but that function was additionally 
limited by pain and lack of endurance following repetitive use.  
He wrote:  "The pain and lack of endurance cause a major 
functional impact, and therefore, DeLuca is positive."  A remand 
is required to obtain an adequate VA examination of the left 
ankle joint and to ensure that the status of the Veteran's 
disability is accurately reflected.

Asthma

The Veteran contends that his condition warrants a 60 percent 
rating based on his daily use of inhalational and bronchodilator 
therapy and monthly exacerbations.  He has submitted a printout 
from a private provider, which indicates that the Veteran was 
treated for asthma in June 2008, July 2008, September 2008, and 
October 2008.  He claims this proves he suffers from monthly 
exacerbations of asthma.  However, the treatment records are not 
presently associated with the claim file, nor is there any 
indication that efforts have been undertaken to procure those 
records.  A December 2008 letter from the provider states that 
the Veteran's asthma had worsened.  The Veteran's private 
treatment records are needed to resolve the question of the 
degree of severity of the Veteran's asthma.

Eczema and PFB

The Board's October 2008 Remand Order instructed that the issue 
of separate ratings for PFB and eczema be addressed in a VA 
examination.  Specifically, the Board stated that the examination 
needed to address (1) the percentage of the entire body and/or 
exposed areas affected by eczema; (2) whether the Veteran has any 
characteristics of disfigurement on the face and the percentage 
of the entire body and/or exposed areas affected; and (3) whether 
any systemic therapy is necessary for either condition.  The 
January 2009 VA examination report does not satisfy all of the 
directives of the Board's remand.  Furthermore, it appears that 
these conditions have worsened.  In correspondence dated May 
2010, the Veteran stated that his PFB is manifested by scarring, 
itching, burning, and bumps with bleeding at times.  Similarly, 
his eczema is manifested by intense itching, blisters, and 
lesions.    

The Board is obligated by law to ensure that the RO complies with 
its directives. Compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case will 
be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Degenerative Disc Disease of the Lumbar Spine from June 25, 2007 
to January 25, 2009

A June 2007 VA examination report shows that repetitive movement 
caused no change in range of motion.  Function was additionally 
limited by pain following repetitive use.  The examiner noted 
that "pain causes the major functional impact, and therefore 
DeLuca is positive."  

The Veteran was involved in a motor vehicle accident in September 
2007.  He was hospitalized and received conservative treatment.  
CT scans were unremarkable. One week later, an examination showed 
"lumbar range of motion deficits in all ranges secondary to 
myospasm."  He complained of pain in his left lower thoracic and 
lumbar region and constant spasms in his back.  He rated the pain 
6-7/10.  Physical therapy records note mild tenderness over the 
mid lumbar spine, paraspinal area.

A November 2007 podiatry consultation notes that the Veteran's 
back symptomatology had worsened since the accident.

The Board's October 2008 Remand Order instructed that the degree 
of impairment as a result of the accident should be excluded from 
determining the severity of the service-connected lumbar spine 
disability.  This has not been done.

The Board is obligated by law to ensure that the RO complies with 
its directives. Compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case will 
be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Once a signed release is received from the 
Veteran, obtain outstanding private 
treatment records from 
Dr. R.D.P. at the Redrock Medical Center 
from August 2004.  A copy of any negative 
response(s) should be included in the 
claim file.

2.	Schedule the Veteran for an examination by 
the VA examiner who conducted the February 
2009 left wrist examination.  Return the 
claim file to the examiner with a copy of 
this remand.  If that examiner is 
unavailable, provide the Veteran with an 
appropriate VA specialist for the 
examination.

The examiner should describe in detail the 
extent of any disability of the left wrist 
attributable to degenerative arthritis and 
tenosynovitis.  Repetitive motion testing 
must be accomplished, and the extent of 
actual functional impairment of the left 
wrist due to pain, weakness, fatigability, 
or incoordination, if any, must be 
described.

The examiner should identify whether the 
ulnar nerve is affected and describe any 
such disability as mild, moderate, or 
severe.

3.	Schedule the Veteran for a VA examination 
to address the present severity of his 
left wrist tender surgical scars.  The 
examiner should determine how many scars 
there are, whether the Veteran's scars are 
deep, cause limited motion, or involve an 
area exceeding 12 square inches or 77 
square centimeters.  The claim file should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The rationale for all 
opinions expressed should be provided.

4.	Schedule the Veteran for a VA examination 
to address the present severity of his 
eczema.  The examiner should address the 
percentage of the entire body and/or 
exposed areas affected and whether any 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs are 
necessary; and if so, how often.  The 
claim file should be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  The rationale for 
all opinions expressed should be provided.

5.	Schedule the Veteran for a VA examination 
to address the present severity of his 
pseudofolliculitis barbae with scarring.  
The examiner should address whether the 
Veteran has any characteristics of 
disfigurement on the face as a result of 
the pseudofolliculitis barbae and the 
percentage of the entire body and/or 
exposed areas affected and whether any 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs are 
necessary; and if so, how often.  The 
claim file should be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  The rationale for 
all opinions expressed should be provided.

6.	Return the January 2009 spine examination 
report to the examiner who conducted it.  
Ask the examiner to closely review the 
entire record and to prepare an addendum 
addressing limitation of motion in the 
spine from June 25, 2007 to January 25, 
2009, specifically the extent of actual 
functional impairment of the lumbar spine 
due to pain, weakness, fatigability, or 
incoordination after repetitive use.  The 
Veteran' reportedly exacerbated his lumbar 
spine disability in a motor vehicle 
accident in September 2007 as reported on 
a November 2007 VA medical record.  To the 
extent possible, the degree of impairment 
as a result of this accident should be 
excluded from determining the severity of 
the service-connected lumbar spine 
disability during this time period.  The 
claim file should be made available to and 
be reviewed by the examiner.  The 
rationale for all opinions expressed 
should be provided.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


